In an action to recover damages for personal injuries, the parties stipulated to the facts on the issue of whether it is barred by the Statute of Limitations contained in section 277 of the Charter of the City of White Plains, after it had been brought regularly on for trial. The appeal is from the judgment granting respondent’s motion to dismiss the complaint on the ground that the action is so barred. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ. [See post, p. 972.]